Citation Nr: 0433036	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-00 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional spinal 
disability as a result of medical treatment by the Department 
of Veterans Affairs in September 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. M.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from April 1963 to July 1963 
and from July 1965 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 2001 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

FINDINGS OF FACT

1.  In September 1998, the veteran sustained additional back 
disability when he fell at his residence. 

2.  The additional back disability sustained by the veteran 
in September 1998 was not the result of VA treatment or 
hospitalization.  


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional spinal disability as a 
result of VA medical treatment in September 1998 is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter in May 2001 notified the veteran of the 
evidence needed to substantiate his claim and provided him 
with contact information if he had any questions.  A copy of 
the October 2001 rating decision which was sent to the 
veteran informed him of the evidence which VA had obtained 
and of the reasons and bases for the denial of his claim.  A 
VCAA notice letter in June 2002 requested that the veteran 
identify any additional evidence which might be pertinent to 
his claim.  A statement of the case furnished to the veteran 
in December 2002 set forth 38 C.F.R. § 3.159, VA assistance 
in developing claims, and the laws and regulations pertaining 
to claims for compensation for additional disability as a 
result of VA treatment.  A supplemental statement of the case 
furnished to the veteran in April 2004 informed him of the 
reasons and bases for the continued denial of his claim.

The RO's letters to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did advise him that it was his 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the records of the veteran's VA medical 
and surgical treatment during the period August to October 
1998, which show that in late September 1998 the veteran fell 
at his residence and sustained a spinal fracture.  The 
veteran's representative has stated that the veteran does not 
remember when he fell and injured his spine.  The veteran's 
representative has requested that nurses' notes from the 
veteran's periods of VA hospitalization during September 1998 
be obtained to see if the veteran's fracture of his spine 
occurred while he was an inpatient at the VA Medical Center 
(VAMC).  Because the VA treatment records in the claims file 
clearly show that the veteran's spinal fracture occurred 
between admissions to the VAMC and not during VA 
hospitalization, the Board finds that there is no reasonable 
possibility that obtaining the nurses' notes would aid in 
substantiating the veteran's claim.  Therefore, further 
assistance is not required by the VCAA and its implementing 
regulations, and the case is ready for appellate review.

II. Legal Criteria

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim after October 1, 1997, the amendments to the 
law apply to his case.

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization or 
medical or surgical treatment, the following considerations 
will govern: It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability  compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (2004).  When the proximate cause of the 
injury suffered was the veteran 's failure to follow 
instructions, it will bar him from receipt of compensation 
hereunder except in the case of incompetent veterans.  
38 C.F.R. § 3.358(c)(4) (2004).  

III. Factual Background and Analysis

A VA hospital summary shows that the veteran was admitted to 
a VAMC in early August 1998 for treatment of fever and chills 
and evaluation of a complaint of musculoskeletal pain.  He 
stated that three weeks earlier he had been beaten up.  
During hospitalization, an MRI showed findings consistent 
with osteomyelitis/diskitis of the T-12 to L-1 vertebrae and 
the intervertebral disc spaces.  On September 15, 1998, the 
veteran was discharged to his home in stable condition.  The 
pertinent discharge diagnosis was thoracic 12/lumbar one 
osteomyelitis/phlegmon.  The veteran was instructed to wear a 
TLSO [thoracic lumbar sacral orthosis] (brace) for three 
months.  A nurse noted on September 15, 1998, that the 
veteran stated that he was ready to go home.

On September 25, 1998, the veteran was seen in the emergency 
room of the VAMC, to which he had been brought on a 
stretcher.  He complained of progressive weakness in both 
legs in the last three days.  He was admitted and then 
discharged to home the next day, September 26, 1998.  At 
discharge, a VA physician noted that the veteran's condition 
was stable and he had no new complaints.  The discharge 
instructions which the veteran was given on September 26, 
1998, stated, "You must wear the back brace at all times 
when out of bed".  

Then, on September 27, 1998, the veteran was re-admitted to 
the VAMC through the emergency room for evaluation of 
increased back pain and weakness of the lower extremities.  
It was noted that he had not been compliant with using his 
TLSO brace at home and that he had fallen at home while not 
wearing his brace.  A CT scan of the lumbar spine showed that 
the L-1 vertebra was completely destroyed.  The veteran 
underwent back surgery which included an L-1 corpectomy and a 
right T-12 hemilaminectomy, with an anterior fusion of T-12 
through L-2.  The veteran was discharged in October 1998 to a 
local nursing home, at which time he was ambulating with a 
walker.

At a hearing before a Decision Review Officer (DRO) in 
September 2003, the veteran testified that when he fell in 
his apartment in late September 1998 and sustained a spinal 
fracture he was wearing his back brace.  He testified that, 
when he told VAMC personnel at admission on September 27, 
1998, that he was not wearing the brace when he fell, he was 
in so much pain that he did not know what he was saying.  
When asked by the DRO at the September 2003 hearing whether 
any doctors had stated that his problem resulted from VA 
medical treatment, the veteran replied in the negative.

At the September 2003 hearing, the veteran's former wife 
testified that she drove the veteran home from the VAMC on 
one occasion in September 1998 and she visited the veteran in 
his apartment during that month.  She stated that the veteran 
was wearing his back brace when she visited him and that 
ambulance personnel removed his back brace on one of trips to 
the VAMC.  

The veteran contends that he should not have been discharged 
from the VAMC on September 26, 1998, the day before he fell 
in his apartment and sustained a spinal fracture because he 
was in pain.  However, a VA treating physician found that the 
veteran's condition was stable on September 26, 1998, and 
that the veteran had no new complaints.  From the veteran's 
statements and testimony, it appears that he is alleging that 
VAMC personnel were negligent in discharging him to his home 
on September 26, 1998.  However, the question of whether a 
decision to discharge a patient from a hospital involved 
negligence is a medical question on which the only probative 
evidence would be competent medical evidence.  As a layman, 
the veteran is not qualified to offer an opinion on that 
question, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), and so his statements in that regard are lacking in 
probative value.  In addition, the veteran testified that no 
doctor has stated that his spinal fracture resulted from VA 
treatment.  

Upon consideration of the evidence of record, the Board must 
conclude that the veteran's additional back disability, the 
fracture of L-1, was not the result of VA medical treatment 
or hospitalization in September 1998 and that the decision to 
discharge the veteran from the VAMC on September 26, 1998, 
did not involve negligence, error in judgment, lack of proper 
skill, or other fault on VA's part.  To decide this appeal, 
it is not necessary to reach the question of whether the 
veteran was or was not wearing the back brace when he fell in 
his apartment and sustained a spinal fracture.  The spinal 
fracture did not occur during VA hospitalization or as a 
result of any action or inaction by VAMC personnel.  It is 
unfortunate that the veteran sustained the spinal fracture 
when he fell in his apartment but VA treatment or 
hospitalization was not the proximate cause of the fall or 
the injury, and so the veteran is not entitled to 
compensation under 38 U.S.C.A. § 1151 whether or not he 
followed instructions to wear the back brace.  For that 
reason, the appeal must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional spinal 
disability as a result of VA medical treatment in September 
1998 is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



